Exhibit 10.22

ITC^DELTACOM, INC.

EXECUTIVE STOCK INCENTIVE PLAN

COMMON STOCK UNIT AGREEMENT

(DEFERRED COMPENSATION AGREEMENT, AS AMENDED)

ITC^DeltaCom, Inc., a Delaware corporation (the “Company”), has previously
granted              warrants exercisable for shares of the Company’s 8% Series
C Convertible Redeemable Preferred Stock, $.01 par value, and shares of the
Company’s Common Stock, $0.01 par value (the “Stock”), to the individual named
below as holder pursuant to a Warrant Agreement dated as of July 26, 2005, as
amended as of December 21, 2005 (the “Warrant Agreement”) between the Company
and Mellon Investor Services LLC, as Warrant Agent, and deferred pursuant to a
Deferred Compensation Agreement dated as of                      between the
Company and the individual named below as the Holder (the “Deferred Compensation
Agreement”). In connection with the recapitalization of the Company effective as
of July 31, 2007, the Company hereby amends and replaces the Warrant Agreement
and the Deferred Compensation Agreement with this agreement and hereby converts
the warrants described above into stock units relating to shares of the Stock,
subject to the vesting conditions referred to in the attachment. Additional
terms and conditions of the grant are set forth in this cover sheet, in the
attachment, in the individual’s employment agreement, dated as of
                     and as amended as of                      (as further
amended from time to time, the “Employment Agreement”), and in the ITC^DeltaCom,
Inc. Executive Stock Incentive Plan (the “Plan”).

Grant Date:                                 

Name of Holder:                                 

Holder’s Social Security Number:                                 

Number of Stock Units Covered by Grant:                                 

This Stock Unit grant is subject to all of the terms and conditions described in
this Agreement and in the Plan, a copy of which is available for your review on
the Company’s intranet or upon request to Human Resources. You should carefully
review the Plan, and agree that the Plan will control in the event any provision
of this Agreement should appear to be inconsistent with the terms of the Plan.

 

Company:  

 

        (Signature)         Title:  

 

     

Attachment

This is not a stock certificate or a negotiable instrument.

 

A-1



--------------------------------------------------------------------------------

Attachment

ITC^DELTACOM, INC.

EXECUTIVE STOCK INCENTIVE PLAN

COMMON STOCK UNIT AGREEMENT

(DEFERRED COMPENSATION AGREEMENT, AS AMENDED)

 

Stock Unit Transferability

   This grant is an award of stock units in the number of units set forth on the
cover sheet, subject to the vesting conditions described below (the “Stock
Units”). Your Stock Units may not be transferred, assigned, pledged or
hypothecated, whether by operation of law or otherwise, nor may the Stock Units
be made subject to execution, attachment or similar process.

Definitions

  

Capitalized terms not defined in this Agreement are defined in the Plan, and
have the meanings set forth in the Plan. The following additional term has the
meaning provided below:

 

“Service” means service by you as an employee of the Company or one of its
Affiliates. A change in your position or duties will not result in interrupted
or terminated Service so long as you continue to be an employee of the Company
or one of its Affiliates.

Vesting

   You will vest in the Stock Units in accordance with the terms and conditions
contained in your Employment Agreement and the Plan. The resulting aggregate
number of vested Stock Units will be rounded down to the nearest whole number of
Stock Units. You may not vest in more than the number of Stock Units covered by
this grant. Delivery of Stock Pursuant to Vested Stock Units   

Delivery of the shares of Stock represented by your vested Stock Units will be
made in accordance with your deferral election attached hereto as Exhibit A,
which reflects the deferral election that was in place with respect to your
warrants prior to the amendment of your Deferred Compensation Agreement.

 

You will have no further rights with regard to a Stock Unit once the share of
Stock relating to the Stock Unit has been delivered.

Forfeiture of Unvested Stock Units    Unvested Stock Units will be forfeited, if
at all, in accordance with the terms of the Plan and your Employment Agreement.

 

A-2



--------------------------------------------------------------------------------

Withholding Taxes    You agree, as a condition of this grant, that you will make
acceptable arrangements to pay in cash any withholding or other taxes that may
be due as a result of vesting in Stock Units or your acquisition of Stock under
this grant. In the event that the Company determines that any federal, state,
local or foreign tax or withholding payment is required relating to this grant,
the Company will have the right to: (i) require that you make such payments to
the Company; (ii) withhold such amounts from other payments due to you from the
Company or any Affiliate; or (iii) cause an immediate forfeiture of shares of
Stock represented by Stock Units granted pursuant to this Agreement in an amount
equal to the withholding or other taxes due. Retention Rights    This Agreement
does not give you the right to be retained by the Company (or any Affiliates) in
any capacity. The Company (and any Affiliate) reserve the right to terminate
your Service at any time and for any reason. Stockholder Rights    You do not
have any of the rights of a stockholder with respect to the Stock Units unless
and until the Stock relating to the Stock Units has been delivered to you. You
will, however, be entitled to receive, at the same time as the Company’s payment
of a cash dividend on outstanding Stock, a cash payment for each Stock Unit that
you hold as of the record date for such dividend equal to the per-share dividend
paid on the Stock. Adjustments    In the event of a Capitalization Change or
Corporate Transaction, your Stock Units will be adjusted, if at all, in
accordance with the terms of the Plan. Applicable Law    This attachment
(including the exhibit attached hereto) and its cover sheet (collectively, this
“Agreement”) will be interpreted and enforced under the laws of the State of
Delaware, other than any conflicts or choice of law rule or principle that might
otherwise refer construction or interpretation of this Agreement to the
substantive law of another jurisdiction. The Plan    The text of the Plan is
incorporated in this Agreement by reference. This Agreement, the Plan and your
Employment Agreement constitute the entire understanding between you and the
Company regarding this grant of Stock Units. Any prior agreements, commitments
or negotiations concerning this grant are superseded.

 

A-3